EXHIBIT 10.1

 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 



 [nemus_101img1.jpg]

[nemus_101img2.jpg]



 

Albany Molecular Research, Inc. ׀ 26 Corporate Circle ׀ P.O. Box 15098 ׀ Albany,
NY 12212-5098 USA

t. (518) 512-2000 ׀ f. (518) 512-2020 ׀ www.amriglobal.com

 

June 13, 2018

 

Dr. [****]

[****]

NEMUS Bioscience Inc.

130 North Marina Drive,

Long Beach, CA 90803

 

Dear Dr. [****],

 

Pursuant to your recent request, Albany Molecular Research, Inc. (“AMRI”) is
pleased to provide NEMUS Bioscience Inc. (“NEMUS”) with this revised proposal
for process development, non-GMP manufacture of [****], a non-binding estimate
for the cGMP manufacture of [****], and a stability study.

 

This proposal is separated into four parts that are detailed in this document.
Below is a summary of our proposal as well as the fees associated with this
work.

 

Part

Description

Estimated

Labor Fee

Reimbursable

Expenses

Anticipated

Timeframe***

I.

Process Development Including Analytical Support

[****]

[****]

[****]

II.

[****]

[****]

[****]

[****]

III.

[****]

[****]

[****]

[****]

IV.

[****]

[****]

[****]

[****]

 

Total:

[****]

 

***Please note that the actual timeframe for completion of all Parts of this
proposal is dependent upon resource and equipment availability. Upon signature
of this proposal, AMRI shall provide a Gantt chart detailing the activities as
appropriate. Company policy dictates that we can commit resources and equipment
only after receipt of written approval.

 

Please appreciate that the aforementioned fees are based on estimates derived
from the technical information provided by NEMUS. Changes to the scope of work
due to new objectives, incomplete information, or Quality Plan requirements may
lie beyond the scope of this proposal. AMRI will make appropriate efforts to
accommodate any requested changes in the work plan or scheduling. However,
requests for services beyond the scope of this proposal may require a change to
AMRI’s estimate of [****]to perform the services contemplated herein. In the
event that the compound is determined to require the use of AMRI’s [****], a
revision to this proposal will be necessary.

 

   

   



 



Dr. [****]

NEMUS Bioscience, Inc.

June 13, 2018

Page 2 of 10

AMRI Proposal #O-34740v3



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Ownership of all information developed as a direct result of this project shall
accrue to NEMUS as the work is being performed and provided that NEMUS pays all
invoices submitted by AMRI in performance of the work contemplated hereunder.
Upon 30 day written notice, NEMUS may terminate [****] prior to any test
interval and would only be responsible for all costs incurred up to the point of
termination.

 

Please appreciate that upon receipt of authorization to proceed with the
production ([****]), AMRI schedules its equipment and personnel and orders
materials in anticipation of commencing this work. AMRI will inform NEMUS of the
scheduled production date as soon as is practical, following receipt of NEMUS’
acceptance of this proposal. NEMUS may at any time cancel or delay a project
prior to the scheduled start date by providing AMRI with written notice. Upon
receipt of such cancellation notice, AMRI shall cease all work at a logical and
mutually agreed to stopping point and limit further expenses associated with
such production, including cancelling all outstanding subcontracts associated
with the execution or other preparations for the project. Subject to the
cancellation, NEMUS shall reimburse AMRI for costs as follows:

 

a. If written notice of cancellation is received by AMRI more than [****] prior
to the scheduled production date, NEMUS shall reimburse AMRI for all
nonrefundable costs actually incurred by AMRI. This includes any analytical
method development activities.

b. If written notice of cancellation is received by AMRI between [****] prior to
the scheduled production date, NEMUS shall pay to AMRI [****], and in-addition
(if applicable) reimburse AMRI for all nonrefundable costs actually incurred by
AMRI.

c. If written notice of cancellation is received by AMRI between [****] prior to
the scheduled production date, NEMUS shall pay to AMRI [****], and in-addition
(if applicable) reimburse AMRI for all nonrefundable costs actually incurred by
AMRI.

d. If written notice of cancellation is received by AMRI after commencement of
production, NEMUS shall pay to AMRI [****] and in-addition (if applicable)
reimburse AMRI for all nonrefundable costs actually incurred by AMRI.

 

With respect to Part III - in the event of a delay imposed by NEMUS [****] of
the scheduled production date or after commencement of production, [****]

 

These delay and cancellation fees are in addition to any charges which may apply
for all costs incurred up to the point of termination or delay.

 

Subject to exceptions for AMRI Proprietary Technology (as defined below), any
and all results, inventions, compounds, materials, reports, data, Certificates
of Analysis, or other deliverables generated by AMRI, in whole or in part, in
the direct performance of this project shall accrue to NEMUS as the work is
being performed, and provided that NEMUS pays all invoices submitted by AMRI in
performance of the work contemplated hereunder that are consistent with this
proposal. “AMRI Proprietary Technology” means all intellectual property,
know-how, ideas, inventions, discoveries, concepts, scientific methods, and
other technology and processes, including without limitation AMRI’s [****]
manufacturing process, owned by AMRI and existing as of the date of this
Agreement and used in the course of performing this project. AMRI  Proprietary
Technology shall remain the exclusive property of AMRI.

 

   

   



 



Dr. [****]

NEMUS Bioscience, Inc.

June 13, 2018

Page 3 of 10

AMRI Proposal #O-34740v3



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

We appreciate the opportunity to do business with NEMUS and request that you
consider this proposal as expeditiously as possible. We will schedule this
project promptly upon receipt of your written authorization. Please note that we
are constantly receiving requests for new projects. Company policy dictates that
we can commit resources and guarantee a start date only after receipt of an
order. All work specified herein be performed in accordance with our Terms and
Conditions (the “Agreement”). Any terms or conditions contained in a NEMUS
purchase order or other documents which are additional to or inconsistent with
this Agreement shall be void, unless specifically agreed to by AMRI in writing
and signed by AMRI’s duly authorized representative.

 

Payment Schedule

 

Description

Payment

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

AMRI will invoice NEMUS for Part III, with title to and risk of loss [****].
AMRI shall notify NEMUS at such time that the material is available for physical
delivery. In the event that NEMUS requests any given shipment be delayed beyond
the intended shipment date, NEMUS shall provide a written request to AMRI to
store the material. If NEMUS does not provide a written request to store the
material, AMRI shall be entitled to ship the material to NEMUS, at NEMUS’ risk
and expense. Upon written request, AMRI will store the material for [****].
NEMUS is responsible for insurance, if desired, during the storage period. NEMUS
shall pay all invoices [****].

 

Any resulting material [****].

 

NEMUS shall be responsible for [****]. For clarity, AMRI will invoice NEMUS
[****].

 

This proposal is valid for [****] from the date of issue. In the event that
NEMUS indicates its intent to accept any portion of this proposal following the
[****] expiration date or in the event that NEMUS accepts the work contemplated
herein to commence more than [****] from the date of this proposal, AMRI
reserves the option to submit a revised proposal to reflect any change in costs
since the date of the original proposal.

 

   

   



 



Dr. [****]

NEMUS Bioscience, Inc.

June 13, 2018

Page 4 of 10

AMRI Proposal #O-34740v3



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Please feel free to contact me if there is any further information that AMRI can
provide about any aspect of this proposal. I look forward to hearing from you.

 



Sincerely,

Agreed and Understood:

[****]

[****]

[****]

NEMUS Bioscience, Inc.

[****]

E-mail:            [****]

July 31, 2018

Date



 

AMRI Proposal #O-34740v3

 



   

   



 



Dr. [****]

NEMUS Bioscience, Inc.

June 13, 2018

Page 5 of 10

AMRI Proposal #O-34740v3



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Proposal for the cGMP Manufacture of [****]

For NEMUS Bioscience, Inc.

AMRI Proposal #O-34740v3

 

This document specifies the services to be provided by AMRI and the costs
related to process development, non-GMP manufacture of [****], a non-binding
estimate for the cGMP manufacture of [****], and a stability study.

 

AMRI refers to current Good Manufacturing Practices (“cGMP”) as specified in the
International Conference on Harmonization (“ICH”) guide Q7 “ICH Good
Manufacturing Practice Guide for Active Pharmaceutical Ingredients” (“API”), as
applied to the manufacture, testing, and quality control of APIs. For the
purposes of this proposal, AMRI has assumed that the final API material is
intended for Phase I Clinical Trials.

 

For the purposes of this proposal, the cGMP starting material for this work has
been defined as [****], as outlined in Attachment I.

 

I. Process Development/Optimization/Familiarization

 

Prior to initiating the cGMP production, AMRI shall develop the current process
provided by NEMUS (see Attachment I) to ensure reproducibility, quality, and
safety on scale. As part of this work, AMRI shall conduct the following:

 

● [****].

 

We recommend utilizing our Full-Time Equivalent (“FTE”) program since this
approach allows the client the flexibility of changing scope and direction
during the course of the project. AMRI estimates that [****], however, AMRI
shall allocate [****].

 

Under the FTE program, [****] dedicated to your project and will provide NEMUS
with regular updates on its progress. The FTE rate for this project is [****].

 

For clarity, the total labor fee, reimbursable expenses for all chemicals and
materials, and anticipated timeframe is outlined in the table below.

 

Description

Estimated

Labor Fee

Reimbursable

Expenses

Anticipated

Timeframe**

Process Development Including Analytical Support

[****]

[****]

[****]

 

**Following receipt of all materials and availability of resources.

 

   

   



 



Dr. [****]

NEMUS Bioscience, Inc.

June 13, 2018

Page 6 of 10

AMRI Proposal #O-34740v3



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Communication during this work will be through regular written updates and
teleconferences to keep NEMUS updated on the progress of the development effort.
Deliverables shall include these updates, and a final report describing the
resulting process. In addition, any intermediates/material that is generated
during this work may be provided to NEMUS upon request.

 

Please appreciate that depending on the ongoing observations made and results
obtained in this program, it is possible that the program may be completed in
more or less time than is estimated herein. Should this work require more time
than is estimated herein, NEMUS will be notified and will have the option of
extending the project. NEMUS will be invoiced for the monthly FTE allocation and
materials required to complete the work contemplated hereunder.

 

II. Non-GMP Manufacture of Approximately [****]

 

Predicated upon the successful completion of Part I of this proposal, AMRI shall
use commercially reasonable efforts to conduct the non-GMP manufacture of
approximately [****] for the fixed fee and anticipated timeframe outlined in the
table below. Deliverables for this work shall include regular updates and
teleconferences detailing the progress of the research as well as a Certificate
of Analysis.

 

Description

Fixed Fee*

Anticipated Timeframe**

[****]

[****]

[****]

 

*[****].

**Following receipt of all materials and availability of resources.

 

Included in this effort, AMRI shall develop/validate the analytical methods
which are required to support the cGMP manufacture of [****]. This work shall
include the following:

 

Test methods for starting materials, in-process control and key intermediates
will be developed and shown suitable for analysis. Feasibility of available test
methods will be evaluated (under assumption that the methods have been
previously developed). Test methods for API release/stability will be developed
and validated to satisfy criteria for early phase clinical API. Compendial
methods will be verified. Additional methods will be developed if required.

 

Retention time markers of process intermediates will be characterized as
non-quantitative standards. Reference standard of drug substance will be
characterized.

 

Analytical Development

 

· [****]

 

   

   



 



Dr. [****]

NEMUS Bioscience, Inc.

June 13, 2018

Page 7 of 10

AMRI Proposal #O-34740v3



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Analytical Validation

 

· [****].

 

Retention Time Markers Qualification (n=5)

 

· [****]

 

Reference Standard ([****]) Qualification (the demonstration batch)

 

· [****]

 

Deliverables for this analytical work will include written procedures for test
methods, validation reports when applicable and a COA for the reference
standard.

 

Please appreciate that should any additional analytical work other than what is
estimated herein be required, NEMUS would be contacted and updated on this
information. At that point, NEMUS, at its sole discretion, will have the option
to extend this portion of the program.

 

III. Non-Binding Estimate for the cGMP Manufacture of [****]

 

Please appreciate that until such time that a final process is developed, AMRI
is providing NEMUS with a non-binding estimate for the cGMP manufacture of
approximately [****].

 

Upon completion of the process development activities and improvement of the
process outlined in Parts I and II, AMRI shall provide a binding estimate for
this work which may be higher or lower than our non-binding estimate based on
the yields obtained during the previous development work. The non-binding
estimated fee and anticipated timeframe are outlined in the table below.

 

Description

 

Fixed Fee*

Anticipated Timeframe**

[****]

[****]

[****]

 

*[****].

**[****].

 

Note: [****].

 

The cGMP work shall be documented in batch records, completed copies of which
shall be provided to NEMUS upon conclusion of the work. The original batch
records shall be maintained at AMRI. A Certificate of Analysis shall be prepared
for [****], summarizing the results of the mutually agreed upon analyses.

 

   

   



 



Dr. [****]

NEMUS Bioscience, Inc.

June 13, 2018

Page 8 of 10

AMRI Proposal #O-34740v3



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Analytical and quality assurance support to the cGMP campaign shall include, but
not necessarily be limited to, the release of raw materials, starting materials,
and intermediates (if appropriate); cGMP support; cleaning validation and/or
verification; final API release; and preparation of an appropriate Certificate
of Analysis.

 

IV. Stability Program

 

AMRI will conduct a stability assessment on [****]. The material shall be stored
in a single packaging configuration reflective of the bulk material packaging
and shall be stored at long-term, intermediate, and accelerated conditions to be
defined within a study-specific protocol.

 

A study initiation fee as detailed below shall be charged upon commencement of
the study to cover protocol development, sample aliquoting, labeling and set-up,
chromatographic columns, project-specific chemicals and materials.

 

Samples will be stored and tested the following intervals:

 

[****]

 

Testing at each interval shall include the following:

 

● [****].

 

NEMUS shall be required to authorize the use of requisite quantities of material
for this study. Testing will be conducted at the prescribed intervals for the
fees summarized in the table below:

 

Test Interval

(Months)

Fixed Fee

(Single Lot)

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

Total Fee:

[****]

 

   

   



 



Dr. [****]

NEMUS Bioscience, Inc.

June 13, 2018

Page 9 of 10

AMRI Proposal #O-34740v3



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

An additional fee of [****] may be charged in the event that additional testing
is requested by NEMUS, or [****].

 

Please note that, upon completion of the testing for each condition, AMRI shall
return any remaining material to NEMUS. Please note that, should NEMUS request
that the material be stored at AMRI past the agreed upon study duration, [****].

 

The standard report, included in the above fixed fees, consists of a [****]. If
a final, written report summarizing the study is requested, [****]

 

AMRI Proposal #O-34740v3 

 



   

 



 



Dr. [****]

NEMUS Bioscience, Inc.

June 13, 2018

Page 10 of 10

AMRI Proposal #O-34740v3

 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Attachment I

 

[****]

 

   

   



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Exhibit A

 

TERMS & CONDITIONS

Albany Molecular Research, Inc.

 

1. AGREEMENT AND ACCEPTANCE: The entire agreement (the “Agreement”) between
Albany Molecular Research, Inc. (“AMRI”), and the Customer consists of: (i)
AMRI’s proposal for the products, materials, services, goods (collectively
“Proposal”), and (ii) these Terms and Conditions. For purposes of this
Agreement, any documentation, report, product, material or good provided to
Customer in the performance of Services shall be referred to as “Deliverables”
or “Deliverable” and AMRI’s performance of any services, [****] shall be
generally referred to as “Services”. The Agreement shall become binding when
accepted by Customer either by acknowledgment or at the time performance of the
services begins by mutual agreement. Any terms and conditions proposed by the
Customer which are additional to or inconsistent with the Terms and Conditions
contained in the Agreement shall be void. In the event a Master Services
Agreement (the “MSA”) is in place between the parties, the MSA will govern over
any Terms and Conditions. AMRI represents and warrants that it is not and shall
not be debarred, and that each employee or independent contractor it engages in
connection with activities under this Agreement is not and shall not be
debarred, under applicable FDA or other law.

 

2. DELIVERY SCHEDULE; QUANTITIES; DELAYS IN DELIVERY: All deliveries shall be
made in accordance with any timelines set out in the Proposal. [****] In the
event Customer requests that any given shipment be delayed beyond the intended
shipment date, AMRI will store the material [****]; in such event, [****].

 

3. TRANSPORTATION, PACKAGING AND SHIPPING: Unless otherwise specified in the
Proposal, Deliverables shall be delivered [****]. Title and risk of loss of any
Deliverable shall [****]. AMRI herein represents that if mutually agreed in a
Proposal, the Deliverables ordered by the Customer are packed in containers and
bearing labels, if necessary, which conform to the regulations of the Department
of Transportation in effect at the time of shipment. All Deliverables shall be
prepared for shipment and packed to prevent damage or deterioration, secure
lowest transportation rates, and comply with carrier tariffs.

 

4. CONFIDENTIAL INFORMATION: The exchange of Confidential Information shall be
governed by the Confidentiality Agreement (the “CDA”) in place between the
parties. If there is no CDA in place, then the following applies: The Parties
anticipate that they will exchange proprietary and confidential information
during the term of this Agreement. The Parties shall treat all information
(whether written or oral) exchanged hereunder as confidential, and each Party
shall use the same degree of care used to protect and maintain its own
confidential or proprietary information from unauthorized use or disclosure.
Neither Party shall use the other Party’s proprietary or confidential
information for any purpose other than in performance of this Agreement. Neither
Party shall disclose the other Party’s confidential or proprietary information
to any third party without prior written permission from the disclosing Party.
The foregoing restrictions shall not apply to information that was in the
receiving Party’s possession without confidentiality restrictions prior to
receipt from the other Party, or that lawfully becomes publicly available
through no fault of the receiving Party. The receiving Party may disclose the
other Party’s confidential or proprietary information to its employees and
officers requiring access thereto solely as necessary to perform the Services,
provided that each such employee and officer is bound by a written agreement to
maintain the confidential or proprietary information in strict confidence and to
use such information solely to perform the Services. Each Party may disclose
information received from the other Party as required by laws, rules or
regulations or rules of a securities exchange provided that the Party required
to make such disclosure gives notice to the disclosing Party prior to making
such disclosure, and uses all commercially reasonable efforts to secure
confidential treatment of such information where reasonably available.

 

   

   



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

5. PAYMENT: Unless otherwise specified in the Proposal, AMRI will invoice
Customer [****], and upon delivery of any Deliverables, with payment due [****].

 

6. WARRANTIES: CUSTOMER WARRANTS THAT TO ITS KNOWLEDGE THE USE OF ANY PRODUCT,
MATERIALS, PROCESSES, AND THE LIKE FURNISHED TO AMRI UNDER THE AGREEMENT FOR THE
PERFORMANCE OF SERVICES (“CUSTOMER MATERIALS”) WILL NOT INFRINGE ON ANY EXISTING
PATENT, TRADEMARK OR COPYRIGHT. UNLESS OTHERWISE STATED HEREIN, AMRI DOES NOT
MAKE ANY WARRANTY, EXPRESS OR IMPLIED BY STATUTE OR IN WRITING, REGARDING THE
SERVICES OR THE DELIVERABLES, INCLUDING WITHOUT LIMITATION ANY WARRANTY
REGARDING THEIR FITNESS FOR PURPOSE, THEIR QUALITY, THEIR MERCHANTABILITY OR
THEIR NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS. ANY OTHER
REPRESENTATIONS OR WARRANTIES MADE BY ANY PERSON OR ENTITY, INCLUDING EMPLOYEES
OR REPRESENTATIVES OF A PARTY HERETO, THAT ARE INCONSISTENT HEREWITH, SHALL BE
DISREGARDED AND SHALL NOT BE BINDING ON SUCH PARTY.

 

7. LIMITATION OF LIABILITY: IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY OR ITS AFFILIATES FOR LOST PROFITS OR ANY SPECIAL, CONSEQUENTIAL,
INCIDENTAL, PUNITIVE OR INDIRECT DAMAGES ARISING FROM ANY BREACH OF THIS
AGREEMENT OR IN CONNECTION WITH THIS AGREEMENT OR ANY PROPOSAL, INCLUDING
WITHOUT LIMITATION ANY BREACH OF A WARRANTY CONTAINED HEREIN OR [****].
LIMITATIONS OF LIABILITY CONTAINED IN THIS SECTION SHALL NOT BE DEEMED TO LIMIT
EITHER PARTY’S INDEMNITY OR INSURANCE OBLIGATIONS UNDER THIS AGREEMENT.

 

8. CHANGES: Customer reserves the right to request changes to the Services being
performed pursuant to this Agreement or a Proposal including, without
limitation, changes in drawings, specifications and delivery (“Change Orders”).
AMRI may agree to comply with such Change Orders. If such Change Orders result
in an increase in AMRI’s cost or in the time for performance, an equitable
adjustment in the price or time for performance shall be made in writing to
Customer and a claim for additional compensation hereunder will be asserted in a
timely manner. Prior to AMRI’s acceptance or rejection of the Change Order, the
parties shall discuss and agree in writing to any appropriate price and/or time
adjustments.

 

9. INSURANCE: Each Party shall procure and maintain at its own expense
appropriate product and commercial liability insurance with respect to the
conduct and performance of the Services under each Proposal and/or this
Agreement and use or sale of the Deliverables, as each Party customarily
maintains with respect to similar activities. Customer shall maintain insurance
on all materials that it has or retains title to.

 

   

   



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

  

10. FEDERAL, STATE AND LOCAL TAXES: Any taxes, duties or fees applicable to the
sale, export or imports of Customer Materials or Deliverables or related to the
performance of Services shall be borne by the Party on which such taxes are
imposed under law.

 

11. INDEMNIFICATION: Customer shall indemnify and hold AMRI, its Affiliates and
their directors, officers, employees and agents (“AMRI Indemnitee”) harmless
from and against any and all third party claims, damages, liabilities, losses,
costs and expenses, including but not limited to attorneys’ fees (collectively,
“Claims”) arising from or related to: (i) injury, damage or death in connection
with Customer’s or a third party’s use or sale of the Deliverables or results of
the Services, or Customer’s or a third party’s manufacture, use or sale of any
product or service incorporating the Deliverables, including without limitation
any Claims attributable to any product incorporating Deliverables (whether based
on strict liability, inherent design defect, negligence, failure to warn, breach
of contracts or any other theory of liability); (ii) the manufacture, use or
sale of any Deliverable or Customer materials, or Customer product incorporating
Deliverables, infringing a third party’s patent or other intellectual property
rights (except to the extent covered by subsection (A) below); (iii) any gross
negligence or willful misconduct of Customer or any of its directors, officers,
employees, or agents (“Customer Indemnitee”); and (iv) Customer’s failure to
comply with all applicable laws, statutes, rules, regulations and orders of
governmental, public and quasi-public authorities; except to the extent that
such Claim is caused by the gross negligence or willful misconduct of AMRI
Indemnitees. AMRI shall indemnify and hold Customer Indemnitees harmless from
and against any and all Claims to the extent arising from: (A) the manufacture,
use or sale of any AMRI Proprietary Technology (as defined in the Proposal)
infringing a third party’s patent or other intellectual property rights; (B) any
gross negligence or willful misconduct of or breach of a representation or
warranty by any AMRI Indemnitee in connection with the Agreement; and (C) AMRI’s
failure to comply with all applicable laws, statutes, rules, regulations and
orders of governmental, public and quasi-public authorities; except to the
extent that such Claim is caused by the gross negligence or willful misconduct
of or breach of a representation or warranty by Company Indemnitees.

 

12. ASSIGNMENT: Neither Party may assign or delegate any or all of its rights or
obligations under this Agreement, or transfer this Agreement, without the prior
written consent of the other party, except that either Party shall have the
right to assign any of its rights, delegate any of its obligations, or transfer
this Agreement without such consent (i) to an affiliate of such Party or (ii) as
part of a merger or acquisition of such party or sale of all assets to which
this Agreement relates. Any assignment by a Party shall bind its assignee to all
provisions of this Agreement. Any assignment, delegation or transfer by either
Party without the consent of the other Party shall be void and of no effect.

 

13. TERMINATION FOR CONVENIENCE: Except as otherwise specified in the Proposal,
[****]. Such written notice shall state the extent and the effective date of
termination. [****]. Termination by Company under this Section shall be without
prejudice to any claims Company may have against AMRI.

 

   

   



 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

  

14. TERMINATION FOR DEFAULT: Each of the following events shall constitute a
default by a Party for purposes of this Agreement (a) the insolvency of such
Party, (b) any assignment for the benefit of creditors of such Party, (c) the
voluntary or involuntary filing of a petition order or other decree in
bankruptcy by or against such Party, (d) the commencement of any proceeding,
under court supervision or otherwise, for liquidation of, reorganization of, or
the composition, extension, arrangement or readjustment of the obligations of
such Party, and (e) failure by such Party to comply with any of the provisions
of the Agreement in any material respect, and (f) proof that any representations
by such party were false when made. In the event of a default by Party which is
not cured within thirty (30) days of receiving a notice of default, the other
Party may terminate this Agreement in writing.

 

15. EFFECT OF TERMINATION: Upon termination, Customer’s obligation to AMRI shall
be set forth in a final invoice and may include [****].

 

16. WAIVER: No delay or omission in exercising any right or remedy shall operate
as a waiver thereof or of any other right or remedy, and no single or partial
exercise thereof shall preclude any other or further exercise thereof or the
exercise of any other right or remedy. The rights, powers, elections and
remedies of the Parties hereunder are cumulative and in addition to those which
the Parties have at law or in equity. A Party’s failure to object to any
provision contained in any communication from the other Party shall not be
deemed an acceptance of such provision or a waiver of any provision of this
Agreement.

 

17. COMPLIANCE WITH LAWS: Each Party shall, in the performance of the Agreement,
comply with all applicable laws, statutes, rules, regulations and orders of
governmental, public and quasi-public authorities.

 

18. BRIBERY AND CORRUPT PRACTICES: AMRI is committed to complying with all
applicable anti-corruption laws, regulations and policies worldwide. AMRI
expects its customers, suppliers and business partners to comply with all such
laws that prohibit the making, offering or promise of any payment or anything of
value, directly or indirectly, to a government official or a government agency
(“Officials”), when the payment is intended to influence an act or decision or
the retention of business. Accordingly, each Party represents, agrees and
warrants that it shall comply with all applicable anti-corruption laws, rules
and regulations, including but not limited to the United States Foreign Corrupt
Practices Act and the UK Bribery Act, and that it shall not make any payment of
money, gifts, services or anything of value either directly or indirectly, to an
Official, when the payment is intended to influence an act or decision or the
retention of business.

 

19. FORCE MAJEURE: Neither Party shall be liable for, or in connection with, any
failure or delay in performance due [****] which prevents or hinders such party
from performing the services as provided for under the Agreement.

 

20. GOVERNING LAW; ARBITRATION: This Agreement shall be governed by, interpreted
and construed in accordance with the laws of the State of New York, without
regard to the principles of conflicts of law. All disputes arising from or
related to this Agreement may be submitted to arbitration in Albany, New York
(or at a location agreed to by AMRI) under the rules then prevailing of the
American Arbitration Association and judgment may be entered on any award in a
court of competent jurisdiction. The parties acknowledge and agree that the
United Nations Convention on Contracts for the International Sale of Goods is
specifically excluded from application to this Agreement.

 

 



 



 